Citation Nr: 1710986	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-22 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979. He served in the Army National Guard from May 1987 to May 1989.

This appeal to the Board of Veterans' Appeals arose from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO denied the Veteran's claim of entitlement to service connection for residuals of a neck injury. The Veteran filed a timely Notice of Disagreement in January 2011. The RO issued a Statement of the Case in July 2011. The Veteran filed a timely Substantive Appeal in August 2011.  The RO issued Supplemental Statements of the Case in October 2012, January 2013 and November 2014. In October 2012, the Veteran testified during a hearing before a Decision Review Officer (DRO). The transcript of that hearing is of record.  

In December 2013, the Board remanded the matter to the RO for further development.  The case has been returned to the Board for appellate review.

The Board reviewed the Veteran's electronic claims file which includes records in the Virtual VA and Veterans Benefits Management System (VBMS) database prior to rendering its decision.


FINDINGS OF FACT

1. The Veteran has a diagnosed cervical spine disability, to include moderately severe cervical spondylosis (degenerative disc disease) and canal stenosis with right upper extremity radiculopathy. 

2. The evidence of record does not support a finding that the Veteran's current disability was incurred during or related to the Veteran's military service. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a neck injury have not been met. 38 U.S.C. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I .VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§  3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: 1) that is necessary to substantiate the claim; 2) that VA will seek to provide; and 3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision issued by the RO.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Additionally, the notice requirements of the VCAA applies to all five elements of a service connection claim, including: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) the degree of disability; and 5) the effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, VCAA notice must include information regarding how the disability rating and an effective date for the award of benefits will be assigned if service connection is granted. Id. at 486. 

As to this appeal, information concerning the VCAA duty to notify was sent to the Veteran in an April 2010 letter. The letter fully addressed the notice elements. The letter advised the Veteran of the information required to substantiate the claim and of his and the VA's respective duties for obtaining evidence. The letter also informed the Veteran of how VA determines disability ratings and effective dates. See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board. See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). The Veteran has not alleged prejudice with respect to notice, as is required. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008). None is found by the Board. This notice complied with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b).

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records (STRs), other pertinent treatment records, service personnel records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.327.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained. The Veteran's STRs, private medical records and post-service VA treatment records have been obtained. 

In this regard, pursuant to the December 2013 remand, VA requested records from the Army Human Resources Command and National Personnel Records Center (NPRC) regarding the claimed 1978 or 1979 motor vehicle accident (MVA) that the Veteran contends caused his neck injury; however, no record of the MVA was found. See October 2012 DRO hearing transcript at 3. VA also sought police records, CQ reports, and inpatient clinical records, as suggested by the Veteran, related to the MVA but no records were found. The Veteran stated that he was treated at a U.S. Army hospital in Munchweiler, Germany immediately after the MVA. According to NPRC, there is no evidence that a U.S. Army hospital existed in Munchweiler, Germany in 1978 or 1979, at the time of the MVA. 

Further, the claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal. Therefore, the Board did not need to make an attempt to obtain those records. The Board does not have notice of any additional relevant evidence that is available but has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law. 

Regarding the current claim, the record indicates that the Veteran participated in a VA examination in July 2014, the results of which have been included in the claims file for review. The examination involved a review of the Veteran's claims file, medical records and a thorough examination of the Veteran. The VA examiner provided a supporting rationale for the opinion.  Therefore, the Board finds that the examination was thorough and is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical examination is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before a DRO in October 2012. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the DRO hearing. The hearing focused on the evidence necessary to substantiate the claim for service connection and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claim, or that a reasonable person could be expected to understand from the notice what was needed. The Veteran testified to the onset and symptoms of his neck pain and right upper extremity radiculopathy. The DRO asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claim. As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Also, as noted above, in December 2013, the Board remanded the matter to the RO for further development, to include obtaining additional, relevant evidence and arrange for the Veteran to undergo a VA examination. The remand directives were adequately adhered to, in that the Board has received all outstanding pertinent evidence and that the Veteran underwent a VA medical examination.  As the requested development in the Remand have been completed, no further action is necessary to comply with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

A. Relevant Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a). In general, service connection requires competent evidence showing: 1) the existence of a present disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131 (West 2014); see Degmetich v. Brown, 104 F.3d 1328 (1997). This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. . ." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303 (d).

Service connection may also be granted for certain chronic disabilities if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

B. Background

Service treatment records are negative for any complaints, diagnoses, or treatment of a cervical spine disorder, neck pain, or radiculopathy of the right upper extremity. The STRs note that the Veteran had a normal, supple neck and upper extremities upon separation from service. The Veteran separated from active duty in August 1979 and from the Army National Guard in May 1989. Several years after separation, the Veteran filed a claim for entitlement to service connection for a right shoulder condition in March 2007. The RO denied service connection in a July 2007 rating decision. That decision was not appealed.  

The first record of evidence of a complaint of neck pain is in January 2000. The Veteran sought treatment for neck pain, headaches and sleep disturbance after an August 1999 MVA in which he was the driver of an 18-wheel truck that was struck by another 18-wheel truck. Private medical records show the Veteran complained of pinching neck pain with associated numbness and tingling in the right arm and hand. He also complained of worsened pain when he turned his head and raised his shoulders, along with moderate sleep disturbance and headaches. 

The Veteran has sought treatment at the Dallas VA medical center since separation from service for substance abuse and mental health assessments beginning in January 2007. The Veteran further reported neck and right shoulder pain that radiates to his right arm and hand during the examinations. He related that the neck and right shoulder pain were the result of an in-service MVA involving a weather-related jeep rollover during his service in Germany in late 1978, early 1979.   

In November 2006, the Veteran visited the Dallas HCVC Outreach Office after being homeless twice over the course of three years.  He stated that he had spent the last thirty days living in his automobile. During his visit, he also stated that he did not have any medical problems that needed follow-up at the Medical Center. At examinations in January, March, May, June, October, November, and December 2007, the Veteran complained of neck and right shoulder pain. He continued to related his injuries to the in-service 1978-79 MVA while stationed in Pirmasens, Germany.  

During examinations in April, and December 2008, the Veteran was evaluated for neck and right shoulder pain that occasionally radiates down his right arm to his hand. In January, March, April, September, November and December 2009, he complained of chronic neck pain that occasionally radiates to the right arm and shoulder, in addition to frequent sharp, shooting pain that radiates to the posterior neck and arm. In November and December 2009, he indicated no injury history. In two examinations in January and April 2010, his chief complaint was neck pain which radiates to his right shoulder and arm. 

Magnetic resonance imaging (MRI) studies done in June 2007, January 2009, and July 2010 show multilevel degenerative disc disease most noticeably at C3-C4, C5-C6, C6-C7 levels with narrowing of the canal to as much as 8 mm and neural foramina stenosis at C3-C4, C5-C6, C6-C7 due to uncinated process degenerative hypertrophy. A March 2009 electromyography (EMG) reveals normal distal latency and peak latency in the right median and ulnar motor nerves and in the right median sensory and ulnar sensory nerves. There is no electrodiagnostic evidence of right upper extremity radiculopathy.  





C. Direct and Presumptive Service Connection 

The Veteran contends that his current neck disability is a result of service.  Specifically, he contends that he was involved in a MVA "in late 1978" or "early '79."  See October 2012 DRO hearing transcript at 3.  

The service treatment records and exit examination do not note an injury to the Veteran's neck during service. The Veteran's testimony during the hearing, along with a buddy statement submitted on his behalf, however, indicate that the Veteran was injured during a MVA in Pirmasens, Germany in late 1978-early 1979.  

In a January 2000 medical opinion, Dr. G., the Veteran's private physician, wrote that the Veteran informed him that he had experienced frequent pinching of the neck, associated numbness and tingling in his right arm and hand, aggravated by turning his head and raising his shoulders. The Veteran informed Dr. G. that he also experienced moderate sleep disturbance and diffuse headaches. Dr. G. opined that plain radiographs of the cervical spine revealed loss of lordosis consistent with paracervical muscle spasm; cervical disc syndrome; and cervical radiculitis, post traumatic headaches and PT insomnia. According to Dr. G., the Veteran's symptoms were "consistent with and directly due to the [August 1999 MVA]."   See Dr. G, Medical Opinion, 01/21/2000. 

In July 2014, the Veteran underwent a VA medical examination to address the nature and etiology of his neck disability. After conducting a physical examination and reviewing the Veteran's claims file, the VA examiner found that the Veteran had moderately severe cervical spondylosis (degenerative joint disease/degenerative disc disease) and canal stenosis with right upper extremity radiculopathy. The examiner determined that it was less than likely that the Veteran's current cervical spine disability had its onset in or was medically related to the stated injury during the Veteran's period of military service.  The examiner observed that a January 2007 VA psychologist note reported the Veteran's description of an in-service MVA where he sprained his right shoulder but he did not mention a neck injury.  The examiner noted that the Veteran's enlistment examination for the National Guard dated in May 1987 was negative for neck-related issues or abnormal physical findings, which the examiner maintained suggested that there was no chronic neck condition related to an MVA injury in the late 1970s.  The examiner related that the Veteran reported at the current VA examination that he did not remember why he filled out his Guard report without referencing his neck injury.  The examiner maintained that this would suggest that it was unlikely that there was an ongoing or chronic neck symptoms related to military service to establish a nexus.  The examiner observed that the Veteran was involved in an intercurrent MVA in August 1999 at which time he sustained a neck injury with related right upper extremity numbness and tingling.  The examiner maintained that this would suggest that it was unlikely that there was an ongoing or chronic neck symptoms related to military service to establish a nexus.  The examiner opined that the most likely etiology of the current cervical spine condition was the documented intercurrent 1999 MVA and degenerative changes related to aging.  The examiner explained that chronic neck strain can lead to biomechanical adaptions in the lumbar spine resulting in intervertebral discs degeneration and bone spurs (osteoarthritis) formation.  There was no history of chronic neck strain on the Veteran's May 1987 Guard enlistment report or in the private treatment records from Dr. G. dated in September 1999 and January 2000 to establish a history of a chronic neck condition related to or caused by military service.  The examiner noted that the most common cause of acquired spondylolithesis is repetitive wear on the cartilage and bones of the spine, and spondylolithesis can cause radiculopathy.  The examiner therefore concluded it was less than likely the current cervical spine disability had its onset in or is medically related to the alleged injury during the Veteran's period of military service from August 1976 to August 1979, to include residuals of injuries purportedly sustained in a late 1978, early 1979 MVA.  

While the Veteran has demonstrated that he is currently diagnosed with a neck disability, the preponderance of evidence demonstrates that the disability is not related to his service, to include the claimed 1978-79 MVA.   

The Board places great probative weight on the opinion from the July 2014 VA examiner as this opinion has clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra. Based on consideration of pertinent lay statements and clinical evidence, the July 2014 VA examiner reasoned that the neck disability was not due to service, but a result of a post-service incident.  Accordingly, the probative evidence of record demonstrates that the Veteran's neck disability is not related to service, to specifically include the in-service MVA.

The Board notes that the Veteran has generally contended on his behalf that his neck disability is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

As such, the Veteran is credible to describe current symptoms, such as neck pain.  As to the etiology of residuals of a neck injury, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question regarding the potential relationship between residuals of a neck injury and the Veteran's service involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements from the Veteran regarding the etiology of his neck disability to have little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, the opinion of the July 2014 VA examiner, who has the necessary training and medical knowledge to competently speak to the issues at hand, is highly probative.  The examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's purported in-service injury and/or symptoms and the current nature of his neck disability.  Therefore, the Board accords greater probative weight to the VA examiner's opinion, and finds the opinion dispositive on the nexus question presented in this case.  Consequently, the evidence does not support a finding of service connection on a direct basis.  

Additionally, though arthritis is considered a chronic disease for VA purposes, degenerative joint disease of the spine was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  There is also no persuasive credible lay evidence that arthritis of the spine manifested to a compensable degree within one year following the Veteran's discharge from service.  Indeed, the diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Moreover, to the extent the Veteran contends that his neck disability began in service and continued ever since service, the medical opinion evidence of record and the normal 1987 Guard examination has persuasively discounted this position.  In the accompanying Report of Medical History, the Veteran did not report any neck problems, which is inconsistent with the allegation of continued neck symptoms after the in-service injury.  Therefore, service connection for a neck disability is not warranted on a presumptive basis or on a continuity of symptomatology theory of entitlement.  38 C.F.R. §§ 3.307, 3.309.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

      (CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of a neck injury is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


